EXHIBIT 10.5

August 6, 2020

BY EMAIL AND OVERNIGHT MAIL



Patrick C. Hutchison

____________________

____________________



Dear Pat:

This letter agreement (the “Amendment”) hereby amends your employment offer
letter from BioSpecifics Technologies Corporation (“BSTC” or the “Company”)
dated December 17, 2019 and executed by you on December 20, 2019 (the “Offer
Letter”), solely as set forth below. In all other respects, the Offer Letter
shall remain in full force and effect.

1.The section titled “Base Salary” is deleted in its entirety and replaced with
the following:



Base Salary:

The Company shall pay you a base salary at the annualized rate of three hundred
thousand dollars ($300,000) based on full-time employment status. Your position
is classified as exempt from overtime. Your salary will be paid in regular
periodic payments, less applicable deductions and withholdings, in accordance
with the Company’s regular payroll practices. Your base salary is subject to
change at the Company’s sole discretion.

2.The section titled “Performance Bonus” is deleted in its entirety and replaced
with the following:



Performance Bonus:

In addition to your Base Salary, you may be eligible to receive a discretionary
performance bonus, payable in accordance with BioSpecifics’ policy with respect
to the payment of bonuses (as may be amended from time to time). The target for
your Performance Bonus is twenty percent (30%) of your Base Salary. The actual
Performance Bonus amount, if any, is within the Company’s sole discretion, which
will be informed by an assessment of your performance, including your
performance against agreed objectives, as well as business conditions at the
Company.

--------------------------------------------------------------------------------

Page 2 of 2

3.The first paragraph of the section titled “Termination Without Cause” is
amended and restated as follows:



Termination Without Cause:

If the Company terminates your employment without Cause (as defined below), the
Company shall pay you any earned but unpaid Base Salary through the date of
termination, at the rates then in effect, less standard deductions and
withholdings. In addition, if you: (i) furnish to the Company an executed waiver
and general release of claims in a form to be provided to you by the Company (a
“Release”), (ii) allow the Release to become effective in accordance with its
terms, and (iii) otherwise comply with the Release, then you will be eligible to
receive an aggregate amount equal to six (6) months of your then-current Base
Salary, less standard deductions and withholdings, payable in equal installments
over the six (6) month period following the date of the termination of your
employment.

4.Remaining Provisions. Except as expressly amended hereby, the Offer Letter
shall remain unchanged and in full force and effect. This Amendment shall be
deemed part of and is incorporated into the Offer Letter. In the event of any
inconsistency or contradiction between the terms of this Amendment and the Offer
Letter, the provisions of this Amendment shall prevail and control. Capitalized
terms defined in the Offer Letter and used in this Amendment have the respective
meanings assigned to such terms in the Offer Letter, unless otherwise defined in
this Amendment.



5.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Execution of a facsimile or PDF copy
shall have the same force and effect as execution of an original, and a copy of
a signature will be admissible in any legal proceeding as if an original.



6.Effective Date. Provided you sign below, this Amendment shall become effective
on June 8, 2020.



Accepted:



BIOSPECIFICS TECHNOLOGY CORP.

























/s/ Patrick C. Hutchison



/s/ Joseph Truitt

Patrick C. Hutchison



By: Joseph Truitt





Title: Chief Executive Officer



















Date: June 4, 2020



Date: June 4, 2020



--------------------------------------------------------------------------------